 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDmakes it difficult, if not impossible, to rectify the situation which calls for redress orto effectuate the congressional mandate in Section 10(c) of the Act which requiresthat the remedy should expunge the effects of these illegal activities and return theparties to the status quo ante the unfair labor practices.Hence, an effective remedycan neither be fashioned to meet the situation which calls for redress nor a deter-minative order issued which will effectuate the policies of the Act or eradicate anddissipate the resultant effects of the particular conduct revealed by this record.58CONCLUSIONS OF LAW1.The business operations of Respondent constitute and affect trade, traffic, andcommerce among the several States within the meaning of Section 2(6) and (7) ofthe Act.2.New Jersey Guards Union and Independent Guards Union are labor organiza-tions within the meaning of Section 2(5) of the Act.593.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed by Section 7 of the Act, Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8(a)(1) of the Act.4.By forming,assisting,and interfering with the administration of the Inde-pendent Guards Union, and by recognizing and entering into a contract which pro-vides fora union-security clause and a dues-checkoff provision and by accordingcontinuing effect to its contract with said IGU, Respondent has engaged in and isengaged in unfair labor practices within the meaning of Section 8(a)(1), (2), and(3) of the Act.[Recommendations omitted from publication.]51 SeeL'ichaleap Corporation V. N L It B.,206 F. 2d 799, 804-806 (C.A 3).51N L.I?.B v Standard Coil Products Co , Inc., 224F. 2d 465, 467-469 (C A. 1), cert.denied 350 U S 902The Westchester Corporation iandInternational Union of Oper-atingEngineers,Local 99-99A-99C,AFL-CIO,Petitioner.Case No. 5-RC-2737. July 20, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert W. Knadler, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer moved to dismiss the petition upon the groundthat it is not subject to the Board's jurisdiction, because it is not en-gaged in trade, traffic, or commerce.The Employer is a nonprofitmembership cooperative corporation organized under the laws ofDelaware. It is engaged in the District of Columbia in furnishingmaintenance and other general services to its apartment owner-members at cost.21The name of the Employer appears as corrected at the hearing2 The Employer and the Westchester Management Corporation have entered into acontract under which the latter,for a fee, has agreed to act as the Employer's agent in124 NLRB No. 21. THE WESTCHESTER CORPORATION195On January 1, 1954, the Realest Corporation, which owned 4 ad-jacent apartment buildings inWashington, D.C., deeded to theEmployer its apartment properties comprising 560 apartments, thelobbies, elevator shafts, corridors leading to the apartments, and por-tions of the basement which contained heating facilities. It retainedtitle to three basement garages, a basement commercial area in thecenter and main building, as well as a dining room, cocktail lounge,barber, and beauty shop. In addition, Realest owns 51 of the 560apartments as an owner-member of the Employer, and leases theseapartments on a short-term basis.Prior to taking title to the 560apartments, the Employer executed contracts of sale for all of theapartments with the prospective owner-members, which became effec-tive upon passage of title to the Employer on January 4, 1954. TheEmployer retained ownership of the lobbies, elevator shafts, theheating area of the basement area, and the corridors leading to the560 apartments it had conveyed to its owner-members.The Employer employs a general manager, a building superintend-ent, a service superintendent, and 65 employees of various classifica-tions for the operation of the 4 buildings. It pays local real estatetaxes, deducts social security, and withholds income taxes from thesalaries of its employees, and carries employer liability insurance.Each apartment owner is billed monthly for his aliquot share ofmaintenance and other general costs, as determined by the proportion-ate value of his apartment to the value of all the apartments.All of the apartments were conveyed by the Employer to its owner-members, including Realest, under perpetual use and equity contracts.All members, except Realest, are required to use their apartments onlyas private residences.Leasing or sale of an apartment can be effectedonly with the written consent of the Employer. In addition, the Em-ployer does not permit its members to maintain other residences inthe District of Columbia or its suburbs.Members are permitted tolease their apartments by application to the Employer's board of direc-tors, upon showing that their jobs require them to leave the District,or that they are taking an extended vacation. Such leases are ap-proved for periods up to 1 year, while the owner-member remainsliable for his share of maintenance and general expenses.The Employer contends that this case is distinguishable fromRut-land Court Owners, Inc.,'where the Board took jurisdiction over acooperative stock corporation engaged in the operation of an apart-ment house in the District of Columbia. InRutland,the Board foundthe collection of maintenance charges and in the general operation of the apartmentsand their appurtenances.The management firm is wholly owned by the Realest Corpo-ration.The management contract provides that the management firm shall hire, dis-charge, and supervise employees, but that the employees are to be considered as solely inthe employ of the Employer.3 44 NLRB 587, 590. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat most of the 90 apartments were not occupied by their owners butwere rented out for investment and profit.Thus, the Employer con-tends that its situation is distinguishable from that inRutlandbe-cause its activities are not for profit and do not assist its owner-members in making a profit.However, it is well settled that the com-mercial nature of an activity does not depend upon whether it seeks aprofit therefrom, or makes no distribution of its profits to its owner-members 4 In the instant case, the Employer contracts with a profit-making firm for management of its properties, purchases fuel oil andother supplies from commercial suppliers, and renders services toRealest, an owner-member engaged in a profit making venture-theleasing of its 51 apartments.These transactions are no less commercialin character because the Employer seeks no profit.In these circumstances, we find the asserted variance fromRutlandinsufficient to require a different result.Accordingly, we find that theEmployer is engaged in commerce as defined by Section 2(6) of theAct, and as the Board has plenary jurisdiction over enterprises en-gaged in trade, traffic, or commerce within the District of Columbia,we find that it will effectuate the policies of the Act to assert jurisdic-tion herein.5The Employer's motion to dismiss the petition is denied.2.The Petitioner claims to represent certain employees of theEmployer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit of the Employer's engi-neers, firemen, and maintenance men.The Employer contends thatthe only unit which would be appropriate would include the Employ-er's plasterers, carpenters, painters, handymen, housemen, and gar-deners, in addition to the classifications sought by the Petitioner.The Employer's boilerroom crew consists of five licensed engineersand three firemen. The engineers are on duty around the clock, threeon regular shifts, and two as reliefmen. In addition to their primaryresponsibility of maintaining and operating the Employer's boilerand heating facilities, the engineers perform general maintenancethroughout the buildings on plumbing, electrical facilities, and theheating system.The firemen work exclusively in the boilerroom.Two of the firemen work regular 12-hour shifts and the remaining4 Polish National Alliance of the United States of North America v. N.L.R.B.,322U.S. 643;The Central Dispensary and Emergency Hospital, 44NLRB 533, 539; 50 NLRB393, enfd. 145 F. 2d 852 (C.A., D.C.).The Trustees of Columbia University, 97NLRB 424,PhiladelphiaOrchestra Association, 97 NLRB 1548, and othersimilar casesrelied on by the Employer are readily distinguishable.There, the Board although find-ing that the employers were engaged in commerce, declined to assert jurisdiction overtheir noncommercial activities because they support the cultural, educational, and religiousvalues of the community.The Employer here is not, of course, engaged in activities ofsuch it nature.6Press Release R-576, October 2, 1958;M. S. Ginn & Company,114 NLRB 112. THE WESTCHESTERCORPORATION197fireman works a relief shift.None of these employees is licensed.However, their duties include boiler control and maintenance ofproper water levels.Both the engineers and the firemen are super-vised by the building superintendent.The two maintenance employees sought by the Petitioner performminor repairs to plumbing and electrical fixtures.About 95 percentof their time is spent in making repairs in individual apartments, andthe remainder in assisting the engineers in the repair of heating equip-ment.They too are supervised by the building superintendent.De-spite common supervision and the occasional assistance they renderto the engineers, it does not appear that the maintenance men possessinterests, or exercise skills, sufficiently related to those of the engineersand firemen to warrant their inclusion in a unit of boilerroom em-ployees.6We find, however, that the firemen and engineers consti-tute a unit such as the Board has generally accorded separate repre-sentation as a unit appropriate for collective-bargaining purposes 7The Employer contends that all the engineers perform guard dutiesand thus can neither be represented by the Petitioner, a labor organi-zation which admits nonguards to membership, nor be included in aunit with other nonguard employees. It appears that of the five engi-neers, only one, John Mullis, employed on the night shift from 11 p.m.to 7 a.m. regularly performs guard duties.A second relief engineer,John Duncan, regularly performs these duties one night per week,when Mullis is off duty. In addition to their primary functions inconnection with the boilerroom and the heating facilities, these em-ployees are required to make 2 rounds of the 12 clock stations locatedin the Employer's buildings during their working hours.They areinstructed to check lobbies, basements, the parking area, and the corri-dors for strangers, and to report trespassers to the police.They alsowatch for fire and other hazards.When not making their roundsthey are stationed in the main lobby at a telephone-equipped desk.Occupants have been advised to call this desk in the event of fire orif they observe suspicious persons in the buildings.Inasmuch asthese two employees regularly perform watch duties during some oftheir working hours, we find that Mullis and Duncan are guardswithin the meaning of the Act and exclude them from the unit.,, Thethree remaining engineers, however, perform such duties infrequentlyand irregularly.We find that they are not guards.'We find that all engineers and firemen employed at the Employer'sWashington, D.C., apartment buildings, excluding office clerical em-ployees,maintenance employees, all other employees, guards, andSchaffnerBrothers Company,102NLRB 1010.a Ibid.8The Vellumoid Company,118 NLRB 1431.'Barrett Division, Allied Chemical f Dye Corporation,116 NLRB 1649, footnote 5 ;Gen Pro,Inc.,17.0NLRB 12. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication.]Inland Steel Products CompanyandTechnical Engineers As-sociation(Independent),Petitioner.CaseNo. 13-RC-6398.July 21, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Kenneth L. Keith, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner and the Employer stipulated that the followingunit is appropriate for the purposes of collective bargaining :All technical employees at the Employer's Milwaukee, Wisconsin,plant, including checkers A and B, draftsmen detailer B, draftsmendetailer jr., estimator sr., product application draftsmen A, B, C, D,and E, product analyst, time-study man jr., time-study man sr., plantlayout technician, product development draftsmen jr., group leaderestimator, and product development draftsmen sr., but excludingoffice clerical employees, production and maintenance employees,guards, professional employees, and supervisors as defined in the Act.The Employer contends, however, that certain additional employeesalleged to be technical should be included in the unit.The Petitioneropposes the inclusion of these employees on various grounds, as dis-cussed below.The tabulating machine operators sr., comprising seven employees,spend approximately 50 percent of their time wiring IBM panelboards for standard assignments and special projects.These assign-124 NLRB No. 23.